Citation Nr: 9928520	
Decision Date: 09/30/99    Archive Date: 10/12/99

DOCKET NO.  97-31 429	)	DATE
	)
	)


THE ISSUE

Whether a January 1998 Board of Veterans' Appeals (Board) 
decision denying an application to reopen a claim for service 
connection for a stomach disorder, to include colitis, should 
be revised or reversed on the grounds of clear and 
unmistakable error (CUE).


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


INTRODUCTION

The veteran had active service from February 1944 to January 
1946.

This matter comes before the Board based on a CUE motion as 
to the Board decision of January 30, 1998, which denied an 
application to reopen a claim for service connection for a 
stomach disorder, to include colitis.  At the time of the 
Board's denial of the moving party's motion for 
reconsideration in June 1998, the Board advised the moving 
party that it would also consider his motion as a request for 
revision of the Board's January 30, 1998 decision on the 
grounds of CUE.

Thereafter, in a letter dated in April 1999, the Board 
indicated that in view of the new regulations concerning CUE, 
it would not consider the motion for reconsideration as a CUE 
motion unless the moving party informed the Board in writing 
within 60 days of the date of the April 1999 letter that he 
wished for the Board to do so.  In this letter, the Board 
expressly advised the moving party that the regulations 
contained "very specific rules for what you must do to 
prevail," and warned him that once a motion for review on 
the basis of CUE was finally denied the Board would not 
consider another CUE motion on that decision.  The Board 
strongly urged the moving party to obtain a representative.

Thereafter, in a letter dated in April 1999, the moving party 
specifically communicated his desire to pursue his motion for 
reconsideration as a motion for CUE.  Therefore, the Board 
finds that the moving party has authorized the Board to 
proceed with review of his motion for CUE.  

The Board observes that the moving party's representative has 
submitted a September 1999 brief in support of the moving 
party's motion for CUE.  The Board also notes that additional 
evidence has been associated with the claims folder that was 
not of record at the time of the subject Board decision in 
January 1998.  Rule 1405(b), which is currently found at 64 
Fed. Reg. 2134, 2140 (1999), and is to be codified at 38 
C.F.R. § 20.1405(b), provides that no new evidence will be 
considered in connection with the disposition of a motion 
based on CUE.  Consequently, the Board is precluded from 
considering any evidence submitted after the subject Board 
decision in reaching its decision as to the matter currently 
under review.


FINDING OF FACT

The January 1998 Board decision which denied an application 
to reopen a claim for service connection for a stomach 
disorder, to include colitis, correctly applied existing 
statutes and/or regulations and was consistent with and 
supported by the evidence then of record.


CONCLUSION OF LAW

The January 1998 Board decision did not contain CUE.  38 
U.S.C.A. § 501(a), 7111 (West 1991 & Supp. 1999); 64 Fed. 
Reg. 2134 (1999) (to be codified at 38 C.F.R. § 20.1403).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

Rule 1403, which is currently found at 64 Fed. Reg. 2134, 
2139 (1999), and is to be codified at 38 C.F.R. § 20.1403, 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General.  Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed.--(1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made.

(2) Special rule for Board decisions issued 
on or after July 21, 1992.  For a Board 
decision issued on or after July 21, 1992, 
the record that existed when that decision 
was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.--(1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.

(2) Duty to assist.  The Secretary's failure 
to fulfill the duty to assist.

(3) Evaluation of evidence.  A disagreement 
as to how the facts were weighed or 
evaluated.

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999, hereafter "the Court").  
More specifically, it was observed that Congress intended 
that the Department of Veterans Affairs (VA) adopt the 
Court's interpretation of the term "CUE."  Indeed, as was 
discussed in the notice of proposed rulemaking (NPRM), 63 
Fed. Reg. 27534, 27536 (1998), the sponsor of the bill that 
became the law specifically noted that the bill would "not 
alter the standard for evaluation of claims of CUE."  143 
Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) (remarks of 
Rep. Evans, sponsor of H.R. 1090, in connection with House 
passage).

Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).

The Board also notes that the final regulations governing the 
adjudication of CUE motions additionally provides in Rule 
1404(a) (64 Fed. Reg. 2134, 2140 (1999), to be codified at 38 
C.F.R. § 20.1404(a)) that:

A motion for revision of a decision based on 
clear and unmistakable error must be in 
writing, and must be signed by the moving 
party or that party's representative.  The 
motion must include the name of the veteran; 
the name of the moving party if other than 
the veteran; the applicable Department of 
Veterans Affairs file number; and the date of 
the Board of Veterans' Appeals decision to 
which the motion relates.  If the applicable 
decision involved more than one issue on 
appeal, the motion must identify the specific 
issue or issues, to which the motion 
pertains.  Motions that fail to comply with 
the requirement set forth in this paragraph 
shall be dismissed without prejudice to 
refilling under this subpart.

In Rule 1404(b) (64 Fed. Reg. 2134, 2140 (1999), to be 
codified at 38 C.F.R. § 20.1404(b)), it is further stated 
that:

(b)  Specific Allegations Required:  The 
motion must set forth clearly and 
specifically the alleged CUE, or errors, of 
fact or law in the Board decision, the legal 
or factual basis for such allegations, and 
why the result would have been manifestly 
different but for the alleged error.  Non-
specific allegations of failure to follow 
regulations or failure to give due process, 
or any other general, non-specific 
allegations of error, are insufficient to 
satisfy the requirement of the previous 
sentence.  Motions which fail to comply with 
the requirements set forth in this paragraph 
shall be denied.  (Emphasis added.)

In the January 1998 decision, the Board found that the 
evidence received since the last final rating decision in 
August 1954, when considered alone or in conjunction with all 
of the evidence of record, was not new and probative of the 
issue at hand, and thus did not raise the reasonable 
possibility of changing the outcome of the claim for service 
connection for service connection for a stomach disorder on 
the merits.  Evans v. Brown, 9 Vet. App. 273, 284 (1996); 38 
C.F.R. § 3.156 (1996).

In a brief in support of the moving party's CUE motion, the 
moving party's representative asserts that the January 1998 
Board decision contained CUE in either fact or application of 
law to the facts found.  More specifically, he alleges that 
the Board applied a legal standard governing new and material 
evidence which exceeded that found in the regulation, namely 
38 C.F.R. § 3.156, and that this regulation did not require 
that the new and material evidence must change the outcome of 
the claim on the merits.  The representative additionally 
noted the recent case of the United States Court of Appeals 
for the Federal Circuit in Hodge v. West, 155 F.3d 1356 
(Fed.Cir. 1998), which held that the Court erred in adopting 
the test applied in Colvin v. Derwinski, 1 Vet. App. 171 
(1991) as a standard to determine whether evidence submitted 
by the claimant was "material" and failed to rely on the 
"reasonable definition of a statutory term adopted by a 
regulation promulgated by the Secretary" as found in 38 
C.F.R. § 3.156.

The representative also generally preserves the right to 
contend that the Board's January 1998 decision contained 
other unidentified errors of law, including unidentified 
errors regarding well-groundedness, that there was a failure 
to discharge the duty to assist, that there were 
insufficiencies in the Reasons and Bases for the decision, 
and that the cumulative weight of the evidence required a 
different result.


II.  Analysis

The moving party was provided with CUE regulations in April 
1999, which advised the moving party of the specific filing 
and pleading requirements governing motions for review on the 
basis of CUE.  The Board finds that the moving party's CUE 
motion of April 1998 and his later correspondence contain no 
more than general assertions of CUE with respect to the Board 
decision of January 1998.

In addition, to the extent that the moving party's 
representative maintains in September 1999 that the Board's 
January 1998 decision contained CUE in its application of a 
legal standard governing new and material evidence which had 
been held to exceed that found in 38 C.F.R. § 3.156 in the 
case of Hodge v. West supra, the Board notes that Hodge was 
decided on September 16, 1998, and is therefore an 
interpretation of the law governing new and material evidence 
that did not exist at the time of the Board decision in 
January 1998.  As was noted earlier, CUE does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  Rule 1403(e).  Consequently, since Hodge did not 
exist at the time of the January 1998 Board decision and the 
Board correctly applied the law as it existed prior to the 
holding of that case, the representative's contention is 
without merit, and can not serve as a basis for CUE. 

Moreover, to the extent that the moving party's 
representative maintains in September 1999 that the Board 
failed to discharge the duty to assist, the Secretary's 
failure to fulfill the duty to assist has been specifically 
precluded as a basis for CUE in Rule 1403(d)(2).  Similarly, 
with respect to the assertion that the Board failed to 
consider the cumulative weight of the evidence, the Board 
must point out that disagreement as to how the facts were 
weighed or evaluated has also been specifically precluded as 
a basis for CUE under Rule 1403(d)(3).

The moving party and his representative point to no specific 
evidence that undebatably demonstrated the moving party's 
entitlement to the reopening of his claim for service 
connection for a stomach disorder, to include colitis.

As far as any other basis for CUE is concerned, the Board 
must emphasize that in a CUE motion, it is incumbent upon the 
moving party to set forth clearly and specifically the 
alleged CUE, and that non-specific allegations of failure to 
follow regulations or failure to give due process, or any 
other general non-specific allegations of error, are 
insufficient to satisfy this requirement under Rule 1404(b).  
Moreover, motions which fail to comply with the requirements 
set forth in Rule 1404(b), shall be denied.  Rule 1404(b).  
Consequently, in view of the fact that the moving party has 
failed to comply with Rule 1404(b), and that no other 
allegation of CUE is supported by the record as noted above, 
the Board has no alternative but to deny the moving party's 
motion for CUE.


ORDER

The January 1998 Board decision did not contain CUE and the 
CUE motion is denied.



		
	Richard B. Frank
Member, Board of Veterans' Appeals


 


